DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 29 November 2021.
Claims 1-18 have been amended.
Claims 19 and 20 have been added.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.

Response to Arguments
Applicant's arguments filed 29 November 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 11 of their response, “The amended independent claims 1, 9, and 15-18 recite new elements of providing information on the vehicle to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle; and displaying the information on the vehicle provided to the service provider. Those newly cited additional elements of the amended independent claims 1, 9, and 15-18 as a whole and as an ordered combination are not directed to an abstract idea. Those newly cited additional elements of the amended independent claims 1, 9, and 15-18 as a whole and as an ordered combination do not merely encompasses the performance of conducting/managing commercial interactions because the amended independent claims 1, 9, and 15-18 recite providing information on the vehicle to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle. Therefore, amended independent claims 1, 9, and 15-18 do not fall into the “Certain Methods of Organizing Human Activity” of abstract ideas.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101 and the bounds of the claims invention.  First, the Examiner notes that the Applicant has amended independent claims 1, 9, and 15-18 with new limitations that were not previously within the claims, and deleted all of the previous claim elements.  As such, the previous rejection is now moot, and are replaced with new rejections, recited below.  Second, the Examiner notes that the Applicant has failed to provide a preemptive 
The Applicant continues on page 11 of their response, “Those newly cited elements of the amended independent claims 1, 9, and 15-18 are integrated into a practical application because the newly cited additional elements of the amended independent claims 1, 9, and 15-18 when considered both individually and as an ordered have meaningful limitations that transform the exception into a patent eligible application. Those newly cited elements of the amended independent claims 1, 9, and 15-18 have and execute instructions to perform the abstract idea themselves.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101 and the bounds of the claims invention.  First, as noted above, the Applicant has amended the claims with new limitations not previously identified in the claims, and deleted all of the previous elements, and thus the previous rejections are moot.  Second, with regards to the Applicant’s response, it is noted that the Applicant has made a bare conclusory statement that the claims recite additional elements that have meaningful 

Applicant’s arguments with respect to claims 1, 9, and 15-18 with regards to providing information on the target destination to the service provider after the item has been picked-up and before delivery, and displaying on a deliverer device the information have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite providing information on the destination to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the destination; and displaying the information on a mobile terminal of the service provider.
The limitations of providing information on the destination to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the destination; and displaying the information on a mobile terminal of the service provider; as drafted, under the broadest reasonable interpretation, encompasses the performance of commercial interactions (including managing business relations) and managing relationships between people (including following rules and instructions), with the use of generic computer elements as tools to carry out the abstract idea.  That is, other than recite the use of generic computer elements (CPU, mobile terminal), the claim recites an abstract idea.  For example, providing information regarding a destination for a delivery to a delivery service after a delivery item has been picked-up, encompasses merely managing the business transaction, such as providing instructions for a delivery or an update to requested service to the delivery service, and thus managing business relations.  In addition, a delivery service receiving the information and displaying the information by the carrier, encompasses providing a courier with delivery information, and thus managing business relations and managing relationships between people.  Therefore the claims recite elements that fall in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that recite a particular transformation of an article from one state or thing into another.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims 2-8, 10-14, 19, and 20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, the claims further recite that it’s decided that the position of the vehicle is provided when the vehicle is stopped, which further recites the analysis of gathered information and judging it, which falls into the “mental processes” grouping of abstract ideas (claim 2).  In addition, the claims further recite that a notification regarding the vehicle is sent to a company device, which is deemed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Habbaba et al. (US 2019/0311327 A1) (hereinafter Habbaba).

With respect to claims 1, 17, and 18, Habbaba teaches:
A central processing unit (CPU) programmed to: provide information on the vehicle to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle (See at least paragraphs 29, 35, 36, and 37 which describe a delivery destination, which is a vehicle, reporting its location and other information to a delivery service system, after an ordered item is picked up and before it’s delivered).
A mobile terminal configured to display the information on the vehicle provided to the service provider (See at least paragraphs 29, 42, and 44 which describe a mobile device of the deliverer displaying received information, such as the location of the target vehicle and directions on how to reach it).

With respect to claim 2, Habbaba discloses all of the limitations of claim 1 as stated above.  In addition, Habbaba teaches:
Wherein the CPU is further programmed to provide a position information of the vehicle to the company when the vehicle is stopped (See at least paragraphs 29, 40, and 41 which describe the target vehicle reporting to the delivery service, which reports it to the deliverer, when the vehicle is stopped/parked).

With respect to claim 19, Habbaba discloses all of the limitations of claim 1 as stated above.  In addition, Habbaba teaches:
Wherein the CPU is configured not to provide the position information of the vehicle to the company when the vehicle is moving (See at least paragraph 29 which 

With respect to claims 9, 15, and 16, Habbaba teaches:
A central processing unit (CPU) programmed to: provide information on the vehicle, the building, or the facility to a service provider operating the delivery service when a luggage that is a target of the delivery service has already been collected at a business office and has not been delivered to the vehicle, the building, or the facility (See at least paragraphs 29, 35, 36, and 37 which describe a delivery destination, which is a vehicle, reporting its location and other information to a delivery service system, after an ordered item is picked up and before it’s delivered).
A mobile terminal configured to display the information on the vehicle, the building, or the facility provided to the service provider (See at least paragraphs 29, 42, and 44 which describe a mobile device of the deliverer displaying received information, such as the location of the target vehicle and directions on how to reach it).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba as applied to claims 1, 2, and 9 as stated above, and further in view of Gillen et al. (US 2015/0242811 A1) (hereinafter Gillen).

With respect to claim 3, Habbaba discloses all of the limitations of claims 1 and 2 as stated above.  Habbaba does not explicitly disclose the following, however Gillen teaches:
Wherein the CPU is further programmed to transmit a notification indicating that the vehicle is moving to a predetermined external device belonging to the company when the vehicle is moving (See at least paragraphs 60, 70, 71, 83, and 84 which describe a vehicle transmitting location information to a system, and informing a courier of the vehicle movement).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting location information to a system, and informing a courier of the vehicle movement of Gillen.  By transmitting information to the delivery service, such as that the vehicle is moving, a delivery service will predictably be able to account for the movement in dynamic re-route planning, and thus prevent missed deliveries.

With respect to claim 4, the combination of Habbaba and Gillen discloses all of the limitations of claims 1-3 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to transmit position information of a place at which the vehicle has last been stopped, to the external device when the vehicle 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting location information to a system, and informing a courier of the vehicle movement of Gillen.  By transmitting information to the delivery service, such as that the vehicle is moving and its last stop, a delivery service will predictably be able to account for the movement in dynamic re-route planning, and thus prevent missed deliveries.

With respect to claim 10, Habbaba discloses all of the limitations of claim 9 as stated above.  Habbaba does not explicitly disclose the following, however Gillen teaches:
Wherein the CPU is further programmed to decide at least one of providing the information on the vehicle, the building, or the facility to the company and allowing the contact between the company and the user, during a period from a collection time when the luggage is collected at a business office to a delivery time when the luggage is delivered (See at least paragraphs 5, 17, 52, 57, 60, 69, 70, 71, 75, 83, and 84 which describe a system gathering customer and vehicle information, 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links of Gillen.  By collecting preferred contact information for a customer, a delivery service will predictably ensure that if there are issues during delivery, the customer can be contacted in order to alert them or remedy the issues.

With respect to claim 11, Habbaba/Gillen discloses all of the limitations of claims 9 and 10 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to mediate the contact between the company and the user is provided to be dedicated to the delivery service (See at least paragraphs 17, 19, 52-55, 57, 60, 67, 70-73, 83, 84, and 85 which describe a system providing communication between a recipient and a delivery company, wherein the communication is done using social networks, e-mail, SMS, or the recipient’s preferred method).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, 

With respect to claim 13, Habbaba/Gillen discloses all of the limitations of claims 9-11 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to provide an account of the user of a social networking service provided to be dedicated to the delivery service to the company or links the account of the user to an account of the company to mediate contact between the company and the user (See at least paragraphs 17, 19, 52-55, 57, 60, 67, 70-73, 83, 84, and 85 which describe a system providing communication between a recipient and a delivery company, wherein the communication is done using social networks, e-mail, SMS, or the recipient’s preferred method).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba  and Gillen as applied to claims 1-3 as stated above, and further in view of Mulhall et al. (US 2019/0043370 A1) (hereinafter Mulhall).

With respect to claim 5, Habbaba/Gillen discloses all of the limitations of claims 1-3 as stated above.   Gillen and Gillen do not explicitly disclose the following, however Mulhall teaches:
Wherein the CPU is further programmed to transmit information on whether or not the vehicle is approaching a position designated by the user in advance to the external device when the vehicle is moving (See at least paragraph 62 which describes determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during 

With respect to claim 6, Habbaba/Gillen/Mulhall discloses all of the limitations of claims 1-3 and 5 as stated above.   In addition, Mulhall teaches:
Wherein the CPU is further programmed to transmit a scheduled time of arrival when the vehicle is scheduled to arrive at the position designated by the user to the external device when the vehicle is moving and the vehicle is approaching the position designated by the user (See at least paragraph 62 which describes determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting location information to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba,  Gillen, and Mulhall as applied to claims 1-3 and 5 as stated above, and further in view of Matsunaga et al. (US 2018/0121994 A1) (hereinafter Matsunaga).

With respect to claim 7, Habbaba/Gillen/Mulhall discloses all of the limitations of claims 1-3 and 5 as stated above.  Habbaba,  Gillen, and Mulhall do not explicitly disclose the following, however Matsunaga teaches:
Wherein the CPU is further programmed to transmit information to the external device when the vehicle is moving and the vehicle is away from the position designated by the user, the information relating to whether or not the vehicle is at a place at which the vehicle is able to return to the position designated by the user within a designated delivery time period of the luggage to the external device when the vehicle is moving and the vehicle is away from the position designated by the user (See at least paragraph 58 which describe determining if a user’s vehicle is moving and is away from the delivery location, wherein if it can’t reach the location 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting location information to a system, and informing a courier of the vehicle movement of Gillen, with the system and method of determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service of Mulhall, with the system and method of determining if a user’s vehicle is moving and is away from the delivery location, wherein if it can’t reach the location by the agreed time, then change the delivery location to a new location and/or time of Matsunaga.  By informing parties that a recipient will not be able to reach a delivery destination by a delivery time, a system will predictably be able to determine a new and more appropriate delivery location, which would therefore increase the efficiency of the delivery service.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba  and Gillen as applied to claims 1-3 as stated above, and further in view of Boccuccia et al. (US 2020/0074396 A1) (hereinafter Boccuccia).

With respect to claim 8, Habbaba/Gillen discloses all of the limitations of claims 1-3 as stated above.  Habbaba and Gillen do not explicitly disclose the following, however Boccuccia teaches:
Wherein the CPU is further programmed to transmit information on whether or not the vehicle is within a delivery available area in the delivery service to the external device when the vehicle is moving (See at least paragraphs 24, 27, 28, 29, 30, 31, 32, and 35 which describe a vehicle transmitting its location to a delivery service and information a delivery service that the vehicle is in an approved location or prohibited location).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of a vehicle transmitting location information to a system, and informing a courier of the vehicle movement of Gillen, with the system and method of a vehicle transmitting its location to a delivery service and information a delivery service that the vehicle is in an approved location or prohibited location of Boccuccia.  By informing delivery couriers that a user’s vehicle is in a prohibited location, a courier will predictably be able to update their dispatch plan and reschedule the delivery for another time, while also conducting further deliveries on schedule.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba  as applied to claim 1 as stated above, and further in view of Oz et al. (US 2016/0098670 A1) (hereinafter Oz).  

With respect to claim 20, Habbaba discloses all of the limitations of claim 1 as stated above.  Habbaba does not explicitly disclose the following, however Oz teaches:
Wherein the mobile terminal is configured to unlock or lock the vehicle by acquiring authentication key information and transmitting the acquired authentication key to the vehicle (See at least paragraph 46 which describes providing a deliverer device with an authentication key, which can be used to transmit lock/unlock commands to a target vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of providing a deliverer device with an authentication key, which can be used to transmit lock/unlock commands to a target vehicle of Oz.  By providing a deliverer with authentication keys that can be used to lock/unlock a target vehicle, a delivery system will predictably provide security to a delivery process by restricting access to the customer’s vehicle only by authorized individuals.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba  and Gillen as applied to claims 9-11 as stated above, and further in view of Bednarek et al. (US 2015/0227890 A1) (hereinafter Bednarek).

With respect to claim 12, Habbaba/Gillen discloses all of the limitations of claims 9-11 as stated above.  Habbaba and Gillen do not explicitly disclose the following, however Bednarek teaches:
Wherein the CPU is further programmed to mediate the contact between the company and the user using an application program provided to be dedicated to the delivery service, the application program being installed in each of a company terminal belonging to the company and a user terminal belonging to the user (See at least paragraphs 114, 122, 123, and 271 which describes using a dedicated application on a user’s device and a courier’s device to communicate during delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links of Gillen, with the system and method of using a dedicated application on a user’s device and a courier’s device to communicate during delivery of Bednarek.  By using a dedicated application to .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba  and Gillen as applied to claims 9-10 as stated above, and further in view of Nesling (US 2010/0085148 A1) (hereinafter Nesling).

With respect to claim 14, Habbaba/Gillen discloses all of the limitations of claims 9-10 as stated above.  Habbaba and Gillen do not explicitly disclose the following, however Nesling teaches:
Wherein the CPU is further programmed to decide to prohibit the company to contact the user and decides to allow the user to contact the company, after the luggage has been delivered (See at least paragraph 9 which describes providing a communication means after a delivery, but only for a recipient that uses a code).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering items to a customer’s vehicle, wherein the vehicle transmits information, such as its position, to a delivery service during the conducting of a delivery process, and displaying the information on a deliverer device of Habbaba, with the system and method of gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links of Gillen, with the system and method of providing a communication means after a delivery, but only for a recipient that uses a code of Nesling.  By allowing recipients to communicate with a delivery service 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

Michael Harrington
Primary Patent Examiner
25 February 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628